Case 18-70870-JAD        Doc 80   Filed 04/08/20 Entered 04/08/20 10:57:11     Desc Main
                                  Document     Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

LARRY FREDERICK and                             Bankruptcy No. 18-70870-JAD
SHARON FREDERICK,
                                                Chapter 11
               Joint Debtors.
                                                Document No.
HOMETOWN BANK OF
PENNSYLVANIA,                                   Related to Doc. No. 76 and 79

               Movant,                          Hearing Date and Time:
                                                April 15, 2020 at 10:00 AM
         vs.

LARRY FREDERICK and
SHARON FREDERICK,

               Respondents.


                                   ORDER OF COURT

         It is hereby ORDERED, ADJUDGED and DECREED that the hearing on

Hometown Bank of Pennsylvania’s Motion for Relief from Automatic Stay [Doc. No. 76]
                         June
is continued to _________________    26 ____________
                                    ____,  2020               11:00 AM in Courtroom B,
                                                          at ______________.
Penn Traffic Building, 319 Washington Street, Johnstown, PA 15901.


          April 8, 2020
Date: _____________________                        ______
                                                        _ ______ ___
                                                                 ____
                                                                    __
                                                                     ___
                                                                     ___
                                                                      _____ __
                                                                            ____
                                                   ________________________________
                                                                               _____
                                                                                   _____
                                                   United S t te
                                                            ta t s Ba
                                                           States  Bannkkruptcy JJudge
                                                                   Bankruptcy     udge
                                                   Jeffery A
                                                           A. Deller




               FILED
               4/8/20 8:11 am
               CLERK
               U.S. BANKRUPTCY
               COURT - :'3$
